DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Notice of Amendment
In response to the amendment(s) filed on 4/29/22, amended claim(s) 14 and 16-20, canceled claim(s) 1-13, and new claim(s) 24-25 is/are acknowledged.  The following new and/or reiterated ground(s) of rejection is/are set forth:
Claim Objections
Claim 17 is objected to because of the following informalities: “but is open with said piston is in a second position” (lines 5-6) appears that it should be “but is open when said piston is in a second position.”
Claim 19 is objected to because of the following informalities: “achieve” (line 2) appears that it should be “achieved.”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
For claim 14, the claim term “a means for vacuum generation in said back chamber and vacuum transfer from said back chamber to said forward chamber” invokes 35 U.S.C. 112(f).  The corresponding structure is “a perforation in said piston rod or in said piston head” (see page 8 of Applicant’s specification as originally filed).
For claim 18, the claim term “means for vacuum transfer from said back chamber to said forward chamber and by extension to said attached medical device during forward movement of said piston is achieved by said piston rod aperture overlapping at least in part with said inner cylinder tube aperture, thereby allowing communication of vacuum from said back cylinder chamber to said inner aspect of said inner cylinder tube and thereby by extension to said attached medical device by said adapter tip of said ergonomic suction syringe” invokes 35 U.S.C. 112(f).  The corresponding structure is a “cylinder 10 to possess a variable bore” (see page 21 of Applicant’s specification as originally filed).
For claim 21, the claim term “a means to expel compressed gas from said forward chamber when said piston is slidably advanced within said cylinder” invokes 35 U.S.C. 112(f).  The corresponding structure is “a one-way valve” (see page 21 of Applicant’s specification as originally filed).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 14-25 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 14, the claim language “said piston head occupying substantially a cross-sectional area of an interior of said cylinder” (lines 11-12) is ambiguous.  How much is “substantially” a cross-sectional area?  The claim is examined as meaning that the piston head occupies a cross-sectional area of an interior of said cylinder.
For claim 14, the claim language “a first position generally disposed toward said back end” (lines 17-18) is ambiguous.  How much is “generally” toward said back end?  The claim is examined as meaning that the first position is toward the back end.
For claim 14, the claim language “a second position generally disposed toward said forward end to generate said vacuum” (lines 18-19) is ambiguous.  How much is “generally” toward said forward end?  The claim is examined as meaning that the second position is toward the front end.
For claim 14, the claim language “means for vacuum generation” and “slidably moving said poiston … to generate said vacuum” is ambiguous.  Specifically, both elements are being recited as performing the generation of the same vacuum.  However, once the vacuum is generated, it can’t be generated again, it can just be passed along.  Therefore, it is unclear how two generations occur of the same vacuum.  The claim is examined as meaning that the means for generating the vacuum is capable of performing a function of generating vacuum as the piston is being slidably moved.
For claim 17, the claim language “wherein said actuation of means for vacuum transfer between said back chamber to said forward chamber comprises a communication between said back chamber and said forward chamber that is closed when said piston head is in a first position disposed generally toward a back end of said ergonomic syringe” is ambiguous.  Claim 17 further limits the “slidably moving said piston in a further forward direction until said means for vacuum transfer between said back chamber and said forward chamber is actuated” recited in claim 14.    The subject matter relates to the actuation further comprising a communication when the piston head is disposed generally toward a back end of the ergonomic suction syringe.  However, claim 14 recites that the actuation occurs when the piston is slid in a forward direction.  So actuation doesn’t appear to occur until after the piston head leaves the back end of the ergonomic suction syringe.  Therefore, actuation can’t further comprise something that exists before actuation actually occurs.  The claim is examined as not including this part of the claim language, but only includes the “is open with said piston is in a second position disposed generally toward a forward end of said ergonomic suction syringe.”
For claim 17, the claim language “wherein said actuation of means for vacuum transfer between said back chamber to said forward chamber comprises a communication between said back chamber and said forward chamber that is closed when said piston head is in a first position disposed generally toward a back end of said ergonomic syringe” is ambiguous.  An “actuation” is a manipulation or a movement.  It’s doesn’t make sense for it to comprise a “communication,” which is not a manipulation or movement.  Further, claim 17 is a method claim and is therefore defined by steps.  The claim is examined meaning that after actuation occurs the vacuum can be transmitted from the back chamber to the forward chamber by an open path.
For claim 17, the claim language “a first position generally toward a back end of said ergonomic suction syringe” (lines 4-5) is ambiguous.  How much is “generally” toward said back end?  The claim is examined as meaning that the first position is toward the back end.
For claim 17, the claim language “a first position” (lines 4-5) is ambiguous.  Claim 14, from which claim 17 depends, already recites “a first position.”  Therefore, it is unclear whether these are the same or different first positions.  The claim is examined under the former interpretation.
For claim 17, the claim language “a second position disposed generally toward said forward end of said ergonomic suction syringe” (lines 6-7) is ambiguous.  How much is “generally” toward said forward end?  The claim is examined as meaning that the second position is toward the front end.
For claim 17, the claim language “a second position” (line 6) is ambiguous.  Claim 14, from which claim 17 depends, already recites “a second position.”  Therefore, it is unclear whether these are the same or different second positions.  The claim is examined under the former interpretation.
For claim 18, the claim term “said inner cylinder secure attachment” (lines 3-4) lacks antecedent basis.  The claim is examined as this being a newly introduced claim term.
For claim 18, the claim language “said inner cylinder secure attachment disposed generally toward said forward end within said cylinder” (lines 3-4) is ambiguous. How forward does the secure attachment have to be of the cylinder to be considered “generally” forward.  The claim is examined as meaning the secure attachment forward within said cylinder.
Dependent claim(s) 15-25 fail to cure the ambiguity of independent claim 14, thus claim(s) 14-25 is/are rejected under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 14, 17, and 19-25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2020/221381 to Haerle.
For claim 14, Haerle discloses a method of establishing suction in a lumen of a medical device (Abstract) comprising:
reversibly attaching (i.e., via 74) (see Fig. 4A) an ergonomic suction syringe to said medical device (unlabeled, but the device shown in Figs. 4A-C), said ergonomic suction syringe comprising a back end disposed toward an operator (back end of the device shown in Figs. 4A-C) and a forward end disposed toward said medical device (front end of the device shown in Figs. 4A-C), said ergonomic suction syringe further comprising a cylinder (unlabeled in Figs. 4A-C, but labeled as 1 in Fig. 1) and a piston (63) (Figs. 4A-B), said cylinder further comprising at least a back chamber disposed toward said back end (unlabeled, but the chamber towards the back of the device shown in Figs. 4A-B) and a forward chamber disposed toward said forward end (67) (Figs. 4A-B), and said piston comprising at least a piston head (where reference numeral 63 is pointing to in Figs. 4A-B) securely attached to a piston rod (65) (Figs. 4A-B), said forward chamber and said back chamber being separated from each other by said piston head, said piston head comprising an air-tight seal between said forward chamber and said back chamber (as can be seen in Figs. 4A-B), said piston head occupying substantially a cross-sectional area of an interior of said cylinder (as can be seen in Figs. 4A-B), said ergonomic suction syringe further comprising a means for vacuum generation in said back chamber and vacuum transfer from said back chamber to said forward chamber (via 66) (Figs. 4A-B), and said ergonomic suction syringe further comprising a means of transmission of vacuum from said forward chamber to a medical device by means of an adapter tip (via 74) (Fig. 4A); and
slidably moving said piston in a forward direction from a first position generally disposed toward said back end to a second position generally disposed toward said forward end to generate said vacuum (vacuum is passed along via 66 when 81 is not blocking 66, as shown in Fig. 4C), and
further slidably moving said piston in a further forward direction until said means for vacuum transfer between said back chamber and said forward chamber is actuated (actuation occurs be removing 81 from 66), thereby allowing vacuum to be transmitted to said forward chamber and by extension to said attached medical device (64 is moved forward in slot 75 shown in Fig. 4A; vacuum is actuated via 66 when 81 is not blocking 66, as shown in Fig. 4C; the further slidably moving can be from an intermediate movement to a more distal movement, see, for example, a distal position in Fig. 2A and a proximal position in Fig. 1, the intermediate movement being a position between those two figures) (also see Abstract).
For claim 17, Haerle further discloses wherein said actuation of means for vacuum transfer between said back chamber to said forward chamber comprises a communication between said back chamber and said forward chamber that is closed when said piston head is in a first position disposed generally toward a back end of said ergonomic suction syringe, but is open when said piston is in a second position disposed generally toward a forward end of said ergonomic suction syringe (Examiner’s Note: see the 112(b) and 112(d) rejections above) (via 66) (Figs. 4A-B).
For claim 19, Haerle further discloses suction achieved by manual force (Examiner’s Note: result-effective language/intended use) is maintained after release of manual force (see closed configuration of element 81 in Fig. 4B).
For claim 20, Haerle further discloses suction can be maintained indefinitely (see closed configuration of element 81 in Fig. 4B).
For claim 21, Haerle further discloses a means to expel compressed gas from said forward chamber when said piston is slidably advanced within said cylinder (76, the symbol “v” in Fig. 4A indicating that element 76 is a one-way valve).
For claim 22, Haerle further discloses wherein said means to expel compressed gas from said forward chamber when said piston is slidably advanced within said cylinder is a one-way valve (76, the symbol “v” in Fig. 4A indicating that element 76 is a one-way valve).
For claim 23, Haerle further discloses wherein manipulation to achieve suction comprises a manual compression motion (64 is moved forward in slot 75 shown in Fig. 4A by a person gripping element 83).
For claim 24, Haerle further discloses wherein said communication comprises a defect in a piston head (as can be seen in Figs. 4A and 4C).
For claim 25, Haerle further discloses wherein said communication is selected from the group consisting of pressure-actuated change in configuration of a piston head, pressure-actuated opening of an aperture in a piston head, pressure-actuated opening of an aperture in a piston head, pressure-actuated opening of a valve in a diaphragm, pressure-actuated failure of a piston head gasket, expansion of at least part of an inner diameter of said forward chamber such that said piston head loses air-tight contact with a forward chamber inner wall when advanced thereto, a conduit or channel external to said forward chamber that allows fluid or gas to bypass said air-tight seal in said piston head when said piston head diaphragm is general disposed in said forward end of said cylinder chamber, an aperture in a hollow piston rod and a corresponding aperture in an inner cylinder tube such that overlapping alignment of said apertures occurs when said piston rod is advanced to a forward end of said cylinder thereby allowing transmission of vacuum therethrough from said back chamber to said forward chamber (as can be seen in Figs. 4A and 4C).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haerle in view of U.S. Patent Application Publication No. 2020/0046276 to Valentino.
For claim 15, Haerle does not expressly disclose wherein said medical device is selected from the group consisting of a needle and an angioplasty balloon catheter.
However, Valentino a syringe (100) connected to a medical device (140) (see Fig. 1), wherein said medical device is selected form the group consisting of a needle and an angioplasty balloon catheter (Fig. 1) (para [0043]).
It would have been obvious to a skilled artisan to modify Haerle wherein said medical device is selected from the group consisting of a needle and an angioplasty balloon catheter, in view of the teachings of Valentino, because such a type of medical device is a suitable medical device for the introduction of fluids or removals of fluids from a body cavity or body tissue, which is what Haerle wants to do (see Abstract of Haerle).
For claim 16, Haerle does not expressly disclose wherein said suction is used to perform a medical procedure is selected from the group consisting of a phlebotomy, an intravenous access placement, a needle biopsy, a needle aspiration of bodily fluid, a vascular access placement, an angioplasty, and a vascular stent placement.
However, Valentino teaches wherein said medical procedure is selected from the group consisting of a phlebotomy, an intravenous access placement, a needle biopsy, a needle aspiration of bodily fluid, a vascular access placement, an angioplasty, and a vascular stent placement (para [0044]).
It would have been obvious to a skilled artisan to modify Haerle wherein said suction is used to perform a medical procedure is selected from the group consisting of a phlebotomy, an intravenous access placement, a needle biopsy, a needle aspiration of bodily fluid, a vascular access placement, an angioplasty, and a vascular stent placement, in view of the teachings of Valentino, because such a type of medical device is a suitable medical device for the introduction of fluids or removals of fluids from a body cavity or body tissue, which is what Haerle wants to do (see Abstract of Haerle).
Allowable Subject Matter
Claim(s) 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments filed 4/19/22 have been fully considered.
Applicant’s main point appears to be that the back chamber in Haerle is not air tight, thereby making it incapable of generating vacuum in the back chamber.  The examiner could not find in claim 14 where it recites that the back chamber is required to be air tight.  Therefore, it appears that Applicant’s arguments are not commensurate in scope with the current claim language.
The examiner respectfully suggests amending the claims to be in alignment with these arguments to make the arguments more persuasive.
With respect to the second argument, Haerle’s vacuum that is generated passes through 66 and then can pass into whatever medical device is attached at the distal end through the openings shown in the figures.
With respect to claim 20, closure of 81 would maintain whatever vacuum is already in place because it would close the system.
With respect to claim 21, this claim language invokes 35 U.S.C. 112(f) and the corresponding structure is taught by Haerle.
With respect to claim 23, compression can be in either direction, proximal or distal.  Applicant can specify the direction by which compression occurs to generate the suction to make Applicant’s arguments more commensurate in scope with the claim language.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818. The examiner can normally be reached M - F 8:00 AM - 5:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L CERIONI/Primary Examiner, Art Unit 3791